Citation Nr: 0013653	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and H. Young




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1969.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1994 rating 
decision of the Atlanta, Georgia Regional Office (hereinafter 
"the RO") which reopened and denied service connection for 
the cause of the veteran's death.  In November 1997, the 
Board remanded this appeal to the RO to contact the appellant 
and request that she identify any physician who had given her 
the impression that the veteran's death may have been related 
to Agent Orange exposure or to his period of service so that 
such physician(s) could be contacted, and in order to obtain 
private treatment records.  The appellant has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran died in June 1984.  The cause of death was 
certified as bacterial bronchopneumonia, bilateral, due to or 
as a consequence of cachexia due to or as a consequence of a 
brain abscess due to cladosporium trichoides.  Interstitial 
pulmonary fibrosis was listed as a significant condition 
contributing to death, but not related to the cause of death.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disorders.  

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not supported by competent 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted her in the development of her 
claim.  The United States Court of Appeals for Veteran's 
Claims (hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1997). See Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992).  If a claim 
is not well-grounded, the Board does not 
have the jurisdiction to adjudicate that 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the appellant is seeking service 
connection for the cause of the veteran's death.  It is 
observed that pursuant to the Board's January 1995 remand 
instructions, the RO, in December 1997, requested that the 
appellant identify any physician who had given her the 
impression that she had been informed that the veteran's 
death may have been related to Agent Orange exposure or to 
his period of service.  The appellant was also requested to 
sign and return authorizations in order to obtain treatment 
records from Dr. Phillip T. Saleeby, Dr. Edwin Downing, Dr. 
Robert Dibenedetto and Dr. Paul Jurgenson.  The notice was 
returned with a notation that the veteran left no forwarding 
address.  In December 1999, after obtaining an address from 
the accredited representative, the RO again requested that 
the appellant provide the above-requested information.  The 
appellant did not respond.  The Board notes that the Court 
has held that the VA's duty to assist the veteran, or in this 
case the appellant, in the proper development of her claim is 
"not always a one-way street" and that the 
veteran/appellant must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991) and Olson v. Principi, 
3 Vet.App. 480, 483 (1993).  The Board is of the view that 
further attempts to obtain the requested physician's names 
and to obtain private treatment records would be futile.  As 
discussed below, the Board finds that the appellant's claim 
is not well-grounded and that, therefore, there is no further 
duty to assist the appellant with development of her claim.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1997); 38 
C.F.R. § 3.312 (1999).  Service connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(3) (1999).  

The veteran's June 1984 death certificate indicated that he 
succumbed to bacterial bronchopneumonia, bilateral, due to or 
as a consequence of cachexia due to or as a consequence of a 
brain abscess due to cladosporium trichoides.  Interstitial 
pulmonary fibrosis was listed as a significant condition 
contributing to death, but not related to the cause of death.  

A June 1984 death summary from the Memorial Medical Center 
noted that the veteran was previously in good health until 
approximately one week prior to his admission in February 
1984, when he began developing persistent headaches and 
fever.  It was noted that the veteran was found to have a 
brain abscess.  He later underwent surgery and was found to 
have a pigmented, poorly encapsulated fungal abscess which 
was subsequently due to cladosporium trichoides.  It was 
observed that immediate steps were taken for therapy of the 
rare, but virulent organism.  The veteran's course was 
reported to be one of gradual deterioration with loss of 
weight and persistent evidence of fever and clinical 
deterioration.  The veteran became obtunded approximately two 
weeks prior to his death and died eventually of a combination 
of cachexia and supra-infection with a bacterial pneumonia.  
It was also indicated that the veteran's hospital course was 
complicated by aspiration pneumonia, a severe drug reaction 
to Moxalactum and the gradual development of progressive 
inanition and cachexia.  The discharge diagnoses were 
cladosporium trichoides brain abscess, right frontal lobe 
with evidence of dematiamycotic basilar meningitis at 
postmortem examination and terminal bronchopneumonia.  

A June 1984 autopsy report from the Memorial Medical Center 
indicated a final diagnosis of residual abscess in the right 
frontal lobe, secondary to cladosporium, with moderate 
basilar meningitis secondary to cladosporium as well as 
severe acute and subacute pneumonia, bilateral, with 
interstitial fibrosis.  

The appellant argues, essentially, that the veteran's death 
from bacterial bronchopneumonia, bilateral, due to or as a 
consequence of cachexia due to or as a consequence of a brain 
abscess due to cladosporium trichoides arose as a result of 
his exposure to Agent Orange while serving in Vietnam.  The 
appellant has also alleged that the veteran's death was 
related, in some manner, to non-Hodgkin's lymphoma.  The 
Board observes that the veteran had no service-connected 
disabilities at the time of his death.  Consequently, service 
connection was not in effect for any pulmonary disorders or 
brain disorders.  Therefore, it is necessary to determine if 
such conditions were incurred in or aggravated by the 
veteran's active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and bronchiectasis, a brain hemorrhage, a 
brain thrombosis or tumors of the brain become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.307, 3.309 (1999).  The disease entity for which 
service connection is sought must be "chronic" as opposed 
to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1999), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996), will be considered chronic.  38 U.S.C.A. 
§ 1101 (West 1991 & Supp. 1999); 38 U.S.C.A. §§ 1112, 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1999), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1999), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1999), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (1999), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are also satisfied: 
chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e) (1999), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996), 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999), as amended by 61 Fed. Reg., No. 217, 
57586-57589 (November 7, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

The available service personnel records indicate that the 
veteran had active service from June 1968 to December 1969.  
Such records also reflect that he had one year of foreign 
and/or sea service.  The veteran is noted to have received 
the National Defense Service Medal, the Vietnam Campaign 
Medal, the Purple Heart Medal, the Vietnam Service Medal with 
one star, and the Combat Action Ribbon.  The veteran's 
service medical records do not refer to complaints of or 
treatment for any pulmonary or brain disorders.  There was 
also no reference to cladosporium trichoides.  The December 
1969 separation examination included notations that the 
veteran's lungs, chest and head as well as his neurological 
system were normal.  

Private treatment records dated from February 1984 to June 
1984 indicated that the veteran was treated for several 
disorders.  A February 1984 discharge summary from Glynn 
Brunswick Memorial Hospital indicated that the veteran was 
admitted after complaining for days of a fever and a 
headache.  It was noted that the veteran had been followed 
for interstitial lung disease and that he had an open lung 
biopsy four years earlier in which such diagnosis was made.  
The veteran had been on Prednisone therapy since that time.  
The report indicated that the initial impression was that the 
veteran had meningitis.  It was noted that a computerized 
tomography scan showed a large abscess in the veteran's right 
frontal lobe and he was transferred to another facility.  The 
final diagnoses included brain abscess in the right frontal 
lobe, etiology to be determined with the patient on 
Prednisone therapy and the need to determine whether unusual 
organisms should be considered and interstitial pneumonitis, 
chronic with residual fibrosis, initially diagnosed in 1984 
with progression since then responding somewhat to steroid 
therapy.  

A February 1984 history and physical report from Memorial 
Medical Center indicated that the veteran was transferred 
from another facility where he had been admitted with 
headaches, fever and obtundation.  The impression was right 
frontal brain tumor versus brain abscess and interstitial 
pneumonitis.  A February 1984 operative report noted that the 
veteran underwent a right frontal craniotomy with drainage of 
an abscess and insertion of a Rich-Kham reservoir.  The post-
operative diagnosis was right frontal lobe abscess, fungal.  
An April 1984 operative report noted that the veteran 
underwent a re-exploration of the abscess for therapeutic 
planning.  An additional April 1984 operative report noted 
that the veteran underwent a "left ventriculoperitoneal 
shunt, low pressure Hakim valve system".  The post-operative 
diagnosis was hydrocephalus.  The veteran continued to 
receive treatment until the time of his death in June 1984.  

In an October 1996 statement on appeal, the appellant quoted 
a medical treatise and reported that non-Hodgkin's lymphoma 
was a heterogeneous group of malignant disease involving 
neoplasms of B or T lymphocytic lineage and that it included 
a diagnosis including lymphoma, mycosis fungoid as well as 
lymphosarcoma, reticulum cell sarcoma and Sternberg's 
sarcoma.  The appellant stated that she believed that 
cladosporium trichoides which caused the brain abscess 
resulting in cachexias and the death of the veteran would 
also fit into the definition of mycosis fungoides included 
under non-Hodgkin's lymphoma.  

At the March 1997 hearing before a member of the Board, the 
appellant testified that the veteran served in Vietnam for a 
year.  She stated that her husband's cause of death was a 
fungus of the brain.  The appellant indicated that she 
thought such disorder resulted from Agent Orange and also was 
contributed to by non-Hodgkin's lymphoma.  She indicated that 
the veteran was first diagnosed with a fungus of the brain in 
February 1984.  The appellant indicated that the veteran's 
disorder was very rare with only twelve cases known in the 
world.  She indicated that physicians did not specifically 
come out and say such disorder was due to Agent Orange, but 
they did discuss it.  The appellant indicated that an autopsy 
showed that the veteran died from bronchopneumonia and that 
there were no cancer findings.  The appellant's daughter 
testified that the veteran's exposure to Agent Orange 
probably contributed to his lung disorder.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records do not refer to complaints of or treatment for any 
pulmonary or brain disorders.  The Board notes that the first 
clinical indication of record of any pulmonary disorder was 
pursuant to a February 1984 discharge summary from Glynn 
Brunswick Memorial Hospital, more than twenty-four years 
after the veteran's separation from service, which noted that 
he had been followed for interstitial lung disease and that 
he had an open lung biopsy fours years earlier in which such 
diagnosis was made.  The February 1984 report is also the 
first clinical indication of a brain disorder.  The final 
diagnoses, at that time, included brain abscess in the right 
frontal lobe, etiology to be determined with the patient on 
Prednisone therapy and the need to determine whether unusual 
organisms should be considered and interstitial pneumonitis, 
chronic with residual fibrosis, initially diagnosed in 1984.  
A February 1984 operative report from the Memorial Medical 
Center indicated a post-operative diagnosis of right frontal 
lobe abscess, fungal.  The veteran continued to receive 
treatment, including several operations, until his death.  

The Board observes that the veteran's death certificate, as 
noted above, indicated that he succumbed to bacterial 
bronchopneumonia, bilateral, due to or as a consequence of 
cachexia due to or as a consequence of a brain abscess due to 
cladosporium trichoides.  Interstitial pulmonary fibrosis was 
listed as a significant condition contributing to death, but 
not related to the cause of death.  A June 1984 autopsy 
report indicated final diagnoses of residual abscess in the 
right frontal lobe, secondary to cladosporium, with moderate 
basilar meningitis secondary to cladosporium as well as 
severe acute and subacute pneumonia, bilateral, with 
interstitial fibrosis.  The Board observes that all of the 
disorders listed on the veteran's death certificate, or for 
that matter on the June 1984 autopsy report, became manifest 
many years after his separation from service and there is no 
evidence of record relating any such disorder to the 
veteran's period of service.  

The Board notes that the appellant has alleged, essentially, 
in statements and testimony on appeal, that the veteran's 
death arose as a result of his exposure to Agent Orange while 
serving in Vietnam.  The Board notes that the Court has held 
that lay assertions as to medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  Additionally, the 
Court has also held that where determinative issues involve 
medical causation or diagnosis, there must be competent 
medical evidence supporting a claim to make it "plausible" 
and thus, well-grounded.  Magana v. Brown, 7 Vet.App. 224, 
227 (1994) and Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Further, the Board notes that none of the disorders listed on 
the death certificate are recognized as diseases attributable 
to Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309 
(1999).  Additionally, the Board notes that the appellant has 
alleged that disorders listed in the veteran's death 
certificate, specifically a brain abscess due to cladosporium 
trichoides, were related to non-Hodgkin's lymphoma or 
represented manifestations of this disease process.  The 
Board observes that there is no indication that the veteran 
died from non-Hodgkin's lymphoma nor is there clinical 
support for a finding that the disease process culminating in 
the veteran's demise was representative or diagnostic of non-
Hodgkin's lymphoma, as has been contended.  Additionally, 
although such disorder is listed pursuant to 38 C.F.R. 
§ 3.309(e) (1999), the appellant is not competent to 
establish that the veteran died from such disorder.  See 
Grottveit and Espiritu.  The Board further notes that at the 
March 1997 hearing before a member of the Board, the 
appellant indicated that physicians did discuss Agent Orange 
in terms of the veteran's death.  The Board notes that the 
Court has held that a claimant's statements about what a 
physician said about a condition, and subsequently 
"filtered" through the lay person's own sensibilities, is 
insufficient to render a claim well-grounded.  See Kirwin v. 
Brown, 8 Vet.App. 148 (1995).  There is simply no competent 
evidence of record indicating any relationship between the 
disorders diagnosed as resulting in the veteran's death and 
his period of service.  Therefore, the Board concludes that 
the appellants claim is not plausible and, therefore, not 
well-grounded at this time.  Further, the Board finds the 
information provided in the statement of the case and other 
correspondence from the RO sufficient to inform the appellant 
of the elements necessary to complete her application for 
service connection for the cause of the veteran's death.  
Moreover, the appellant has not put the VA on notice of the 
existence of any other specific, particular piece of evidence 
that, if submitted, might make the claim well-grounded.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Should documentary evidence be developed through appropriate 
clinical sources supportive of the appellant's contentions 
that disease culminating in the veteran's demise represented 
manifestations of disease processes recognized by law as 
presumptively stemming from exposure to Agent Orange, she is 
encouraged to submit such evidence in association with an 
effort to reopen her claim.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

